DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US 2010/0054260, hereinafter Pandey, as disclosed by the Applicant in the IDS), in view of Hernandez et al (US 2014/0003442, hereinafter Hernandez) and  in view of Biswas et al (US 2012/0291026, hereinafter Biswas).

Regarding claim 1, Pandey discloses a method for processing packets using a network functions virtualization (NFV) backplane within a network device (end node processing network data packets, Para [0027]/Fig. 3a), the method comprising: configuring the NFV backplane (hypervisor and NIC, Fig. 3a, providing interconnectivity to VMs, Para [0006]) within the network device by establishing, by processing circuitry of a forwarding microchip (ASIC or processor on switch 16, Para [0049]/Fig. 3a/4) of the network device, a pairing between each of a plurality of virtual ports of the forwarding microchip and each of a plurality of virtual ports configured for respective software-implemented virtual network functions (VNFs) executing on the network device (each virtual port on switch 16, is assigned to a virtual interface/port on the virtual machines 44, Para [0039], such as V-port 32-1 and VIF 44-1, where each VM has at least one application/function, Para [0036]);		receiving, by the processing circuitry, the packets via one or more physical ports of the forwarding microchip (receiving packets on physical ports 20 and 22, Fig. 1); 				examine incoming packet, Para [0060] and NIC has transmit and receiving queue to transmit and receive packets to or from the virtual machines and the switch, Para [0007]); 		but does not disclose assigning respective Virtual Local Area Network (VLAN) identifier to pairs of the plurality of virtual ports of the forwarding microchip and the plurality of virtual ports configured for the respective software-implemented VNFs nor attaching a first VLAN identifier to the packets, the first VLAN identifier assigned to a first pair, of the pairs, the pair being a first virtual port on the forwarding microchip and the second virtual port configured for a first VNF nor forwarding according to the VLAN identifier.  Hernandez discloses each vport is associated with a vNIC, Para [0016], S-tags link the vNICs to the vports, Para [0020] and the network switch attaches a VLAN tag to the data frame and routes the data according to the VLAN, Para [0021].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Hernandez in order to utilize information handling system and a method for quickly and efficiently process, store and communicate such information;				neither reference is explicit the network device comprises a chassis comprising one or more external facing physical ports; a forwarding microchip housed by the chassis and physically linked to each of the one or more external ports of the chassis; a NIC housed by the chassis and communicatively coupled to the forwarding microchip within the chassis via a physical communication link and processing circuitry housed by the chassis, wherein the processing circuitry is configured to execute a plurality of software-implemented virtual network functions (VNFs).  Biswas discloses management module that performs packet switching in the network switch based on v-ports, Para [0021], network switch has the external physical ports, Fig. 1, the network switch can be in the same chassis as the one or more physical machines which contain the NIC and VMs, Para [0018] and the NIC is connected to the network switch via a physical link, Para [0031].  In view of the combination, the network switch that has a processor (forwarding microchip) and physical ports and also communicates with the NIC can be in same chassis together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Biswas in order to improve port mirroring methods and reduce physical space usage by combining components into a single chassis.  
Regarding claims 3, 11 and 19, Pandey discloses the method/microchip/device of claim 1/9/17, wherein establishing the respective logical connection between each of the plurality of virtual ports of the forwarding microchip and each of the plurality of virtual ports configured for the respective software-implemented VNFs comprises: for each of the plurality of virtual ports configured for the respective software-implemented VNFs, reserving a corresponding virtual port of the plurality of virtual ports of the forwarding microchip (each virtual interface in the VM is associated with a v-port, Para [0039], e.g. 4 VIFs and 4 v-ports).
Regarding claims 4 and 12, Pandey discloses the method/microchip of claim 1/9, wherein forwarding, by the processing circuitry and using the logical connections, the packets to the NIC for forwarding to the plurality of virtual ports configured for the respective software-implemented VNFs comprises forwarding, by the processing circuitry and via a Layer-2 switching operation (layer 2 switching configuration including traffic steering configuration, Para [0063]), the packets to the NIC for forwarding to the plurality of virtual ports configured for the respective software-implemented VNFs (NIC handles input and output to and from the v-port switch and the VMs, Para [0038]).
Regarding claims 5 and 13, Pandey discloses the method/microchip of claim 1/9, wherein forwarding, by the processing circuitry and using the logical connections, the packets to the NIC for forwarding to the plurality of virtual ports configured for the respective software-implemented VNFs comprises forwarding, by the processing circuitry and via a Layer-3 routing operation (layer 3 switching configuration including traffic steering configuration, Para [0063]), the packets to the NIC for forwarding to the plurality of virtual ports configured for the respective software-implemented VNFs (NIC handles input and output to and from the v-port switch and the VMs, Para [0038]).
Regarding claim 9, Pandey discloses a forwarding microchip (Switch 16, Fig. 3a) comprising:   processing circuitry (processor, Para [0050]); one or more physical ports (physical ports 20 and 22); and a plurality of virtual ports (v-ports 32), wherein the processing circuitry is configured to: each virtual port on switch 16, is assigned to a virtual interface/port on the virtual machines 44, Para [0039], such as V-port 32-1 and VIF 44-1, where each VM has at least one application/function, Para [0036]); receive packets via one or more physical ports of the forwarding microchip (receiving packets on physical ports 20 and 22, Fig. 1); and forward, using the logical connections between each of the plurality of virtual ports of the forwarding microchip and each of the plurality of virtual ports configured for the respective software-implemented VNFs, the packets to a Network Interface Controller (NIC) for forwarding to the plurality of virtual ports configured for the respective software-implemented VNFs (examine incoming packet, Para [0060] and NIC has transmit and receiving queue to transmit and receive packets to or from the virtual machines and the switch, Para [0007]); but does not disclose assigning respective Virtual Local Area Network (VLAN) identifier to pairs of the plurality of virtual ports of the forwarding microchip and the plurality of virtual ports configured for the respective software-implemented VNFs nor attaching a first VLAN identifier to the packets, the first VLAN identifier assigned to a first pair, of the pairs, the pair being a first virtual port on the forwarding microchip and the second virtual port configured for a first VNF nor forwarding according to the VLAN identifier.  Hernandez discloses each vport is associated with a vNIC, Para [0016], S-tags link the vNICs to the vports, Para [0020] and the network switch attaches a VLAN tag to the data frame and routes the data according to the VLAN, Para [0021];						neither reference is explicit the network device comprises a chassis comprising one or more external facing physical ports; a forwarding microchip housed by the chassis and physically linked to each of the one or more external ports of the chassis; a NIC housed by the chassis and communicatively coupled to the forwarding microchip within the chassis via a physical communication link and processing circuitry housed by the chassis, wherein the processing circuitry is configured to execute a plurality of software-implemented virtual network functions (VNFs).  Biswas discloses management module that performs packet switching in the network switch based on v-ports, Para [0021], network switch has the external physical ports, Fig. 1, the network switch can be in the same chassis as the one or more physical machines which contain the NIC and VMs, Para [0018] and the NIC is connected to the network switch via a physical link, Para [0031].  In view of the combination, the network switch that has a processor (forwarding microchip) and physical ports and also communicates with the NIC can be in same chassis together.
Regarding claim 17, Pandey discloses a network device (switch 16 stacked with physical machine 12, Para [0026]) configured to process packets using a network functions virtualization (NFV) backplane within the network device, the network device comprising: a Network Interface Controller (NIC) (NIC 46, Fig. 3a); and a forwarding microchip (Switch 16) comprising: processing circuitry (processor, Para [0050]); one or more physical ports; and a plurality of virtual ports, wherein the processing circuitry is configured to: configure the NFV backplane within the network device by establishing, by the processing circuitry, a respective logical connection between each of the plurality of virtual ports of the forwarding microchip and each of a plurality of virtual ports configured for respective software-implemented virtual network functions (VNFs) executing on the network device (each virtual port on switch 16, is assigned to a virtual interface/port on the virtual machines 44, Para [0039], such as V-port 32-1 and VIF 44-1, where each VM has at least one application/function, Para [0036]); receive packets via one or more physical ports of the forwarding microchip (receiving packets on physical ports 20 and 22, Fig. 1); and forward, using the logical connections between each of the plurality of virtual ports of the forwarding microchip and each of the plurality of virtual ports configured for the respective software-implemented VNFs, the packets to the NIC for forwarding to the plurality of virtual ports configured for the respective software-implemented VNFs (examine incoming packet, Para [0060] and NIC has transmit and receiving queue to transmit and receive packets to or from the virtual machines and the switch, Para [0007]); but does not disclose assigning respective Virtual Local Area Network (VLAN) identifier to pairs of the plurality of virtual ports of the forwarding microchip and the plurality of virtual ports configured for the respective software-implemented VNFs nor attaching a first VLAN identifier to the packets, the first VLAN identifier assigned to a first pair, of the pairs, the pair being a first virtual port on the forwarding microchip and the second virtual port configured for a first VNF nor each vport is associated with a vNIC, Para [0016], S-tags link the vNICs to the vports, Para [0020] and the network switch attaches a VLAN tag to the data frame and routes the data according to the VLAN, Para [0021]; neither reference is explicit the network device comprises a chassis comprising one or more external facing physical ports; a forwarding microchip housed by the chassis and physically linked to each of the one or more external ports of the chassis; a NIC housed by the chassis and communicatively coupled to the forwarding microchip within the chassis via a physical communication link and processing circuitry housed by the chassis, wherein the processing circuitry is configured to execute a plurality of software-implemented virtual network functions (VNFs).  Biswas discloses management module that performs packet switching in the network switch based on v-ports, Para [0021], network switch has the external physical ports, Fig. 1, the network switch can be in the same chassis as the one or more physical machines which contain the NIC and VMs, Para [0018] and the NIC is connected to the network switch via a physical link, Para [0031].  In view of the combination, the network switch that has a processor (forwarding microchip) and physical ports and also communicates with the NIC can be in same chassis together.  


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pandey, in view of Hernandez, in view of Biswas and in view of Kidambi et al (US 2012/0209940, hereinafter Kidambi).

Regarding claim 21, Pandey discloses the method of claim 1, but not wherein forwarding, by the NIC and based on the first VLAN identifier, the packets to the second virtual port for the first VNF comprises forwarding, by the NIC and based on the first VLAN identifier, the packets to the second virtual port for the first VNF without the use of Single Root Input/Output Virtualization (SR-IOV).  Kidambi discloses the edge switch can perform switching of data unit between downlink and uplink ports and also between two virtual machines, Para [0029], instead of having the hypervisor or physical network interface perform switching, the switching is performed at the external switch device, Para [0018] and bypassing the hypervisor’s vswitch and perform switching at the switch because full switching functionality at the NIC would be technically challenging and expensive to implement, Para [0008].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kidambi to reduce the burden on the vswitch, improve network I/O performance and avoid the technically challenging and expensive method of performing full switching functionality in the NIC.


Allowable Subject Matter
Claims 6-8, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  The Applicant argues the references fail to disclose configuring NFV backplane within a network device, where there is a chassis with the forwarding microchip, the NIC, etc.  Further stating Pandey discloses a network switch which is a separate device from the physical machine that has the NIC and therefore not in a single chassis.  Applicant makes similar argument against the other two references.  												In response, arguments are moot in view of the new reference being used in the current office action.  Biswas discloses the network switch that has physical ports and processor can be in the same chassis as the physical machines which include the NIC and VMs, Para [0018].  Putting different components into a single chassis is well known in the art.      									  							 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461